  USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 1 of 9


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

LACI D. LINDSEY,                          )
                                          )
              Plaintiff,                  )
                                          )
                     v.                   )             Cause No. 3:19-cv-846-PPS
                                          )
ANDREW SAUL,                              )
Commissioner of the Social Security       )
Administration                            )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       Laci D. Lindsey appeals an administrative law judge’s denial of her application

for Social Security Insurance benefits. She raises four challenges to the ALJ’s decision

which she contends requires reversal, but I will limit my discussion to one: whether the

residual functional capacity crafted by the ALJ and posed to the vocational expert in

hypothetical questions included all of Lindsey’s limitations. Because I find that the ALJ

erred when he determined that Lindsey had moderate limitations in concentrating,

persisting, or maintaining pace but then failed to capture those limitations in his RFC

and in the hypothetical question posed to the VE, I will REVERSE the ALJ’s decision

and REMAND on this issue.

                                       Background

       Laci Lindsey applied for disability insurance benefits on November 19, 2015,
    USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 2 of 9


claiming that she was disabled as of July 1, 2014. [AR 10.] 1 As detailed in the ALJ’s

opinion, Lindsey has a host of medical issues. [AR 13-21.] Specifically, she sought

benefits claiming her disabilities included neuropathy, possible multiple sclerosis,

chronic obstructive pulmonary disease, diabetes, anxiety, insomnia, a pulmonary

nodule, sciatic nerve damage, high blood pressure, and high cholesterol. [AR 37-38, 175,

178, 553, 1170.] Prior to 2014, Lindsey worked as a server. Since then, she works a few

hours a week managing the schedule and payroll for a restaurant. [AR 46.] With respect

to daily activities, Lindsey claims that she is only able to perform some light housework

and cooking and relies heavily on her family. [AR 53-54.]

       In his decision denying Lindsey benefits, the ALJ engaged in the required five-

step sequential evaluation process to determine whether Lindsey was disabled. At step

one, the ALJ considered whether the claimant is engaged in substantial gainful activity.

20 C.F.R. § 404.1520(b). The ALJ determined that while Lindsey continues to work for a

restaurant, she has not reported earnings indicative of substantial gainful activity. [AR

12.] At step two, the ALJ considered whether the claimant has a medically determinable

impairment that is “severe” or a combination of impairment that are “severe.” 20 C.F.R.

§ 404.1520(c). The ALJ determined that Lindsey had several severe impairments of

chronic obstructive pulmonary disease, diabetes mellitus with polyneuropathy, bilateral

L4/L5 radiculopathy, bilateral carpal tunnel syndrome, and anxiety. [AR 13.] At step



1
  The Administrative Record (AR) in this case is found at Docket Entry #9. Citations are
to the Bates stamp page number in the lower right-hand corner of the AR.
                                          -2-
   USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 3 of 9


three, the ALJ determined that Lindsey’s impairment or combination of impairments

does not meet or medically equal one of the applicable Social Security listings. 20 C.F.R.

§ 404, Subpart P, Appendix 1, 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526. As to her

mental functioning, the ALJ also found that Lindsey had moderate limitations in

understanding, remembering or applying information; mild limitations in interacting

with others; and moderate limitations in concentration, persistence or maintaining pace.

[AR 14.]

       The ALJ then determined Lindsey’s residual functional capacity and found that

she was able to perform light work with certain limitations: occasionally lifting and

carrying ten pounds and less than ten pounds frequently, stand/walk for two hours our

of eight, sit for six hours out of eights, never climb ladders, ropes, or scaffolds,

occasionally climbing stairs/ramps, balance, stoop, kneel, stoop, crouch, and crawl,

tolerate occasional exposure to humidity and respiratory irritants, and is able to

understand, remember, and carry out simple, unskilled work. [AR 15.]

       The ALJ posed five hypothetical questions to a vocational expert who testified

that a claimant with the limitations posed in the hypotheticals could work in three of

the five hypotheticals posed. The ALJ found Lindsey incapable of performing past

relevant work, but able to perform other sedentary positions such as an order clerk,

telephone information clerk, and (the often cited) charge account clerk. [AR 21-22.] As a

result, the ALJ found that Lindsey was not disabled within the meaning of the Social

Security Act and its regulations.
                                              -3-
   USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 4 of 9


                                         Discussion

       As a district court judge, my job is not to determine whether Lindsey is disabled.

Instead, my inquiry is limited to determining whether the ALJ applied the correct legal

standards and whether the decision is supported by substantial evidence. See 42 U.S.C.

§ 405(g); Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012). The standard of review is a

modest one. As the Supreme Court has said, “substantial evidence” means more than a

“scintilla” of evidence, but less than a preponderance of the evidence. Richardson v.

Perales, 402 U.S. 389, 401 (1971). The substantial evidence standard is met “if a

reasonable person would accept it as adequate to support the conclusion.” Young v.

Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). If the ALJ’s factual determinations are not

supported by substantial evidence, then the decision should be reversed. See 42 U.S.C. §

405(g). My review is guided by the fact that the ALJ need not address every piece of

evidence but must build a “logical bridge” between the evidence and his findings and

adequately discuss the issues so that I can evaluate the validity of the agency’s findings.

Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). Given this modest standard, the

review is a light one, but of course I cannot “simply rubber-stamp the Commissioner’s

decision without a critical review of the evidence.” Clifford v. Apfel, 227 F.3d 863, 869

(7th Cir. 2000). “[T]he decision cannot stand if it lacks evidentiary support or an

adequate discussion of the issues.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th

Cir. 2005) (quoting Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)).



                                              -4-
   USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 5 of 9


       Lindsey argues that the ALJ erred in how he formulated the RFC and how he

questioned the vocational expert. [DE 15 at 22.] As noted above, the ALJ, when

evaluating Lindsey’s mental impairments at step 3, found that she had “moderate

limitation in understanding, remembering, or applying information; mild limitation in

concentrating, persisting, or maintaining pace . . .” [AR 14.] The ALJ arrived at that

conclusion based on a variety of data points. The ALJ noted that Lindsey relies on

family for her daily activities; that she has difficulty in attending to her personal needs;

that she feels sad and angry; that she spends a lot of time simply lying in bed; that she

has memory loss and feelings of irritability and worthlessness; that she does not finish

what she starts or at least has difficulty in finishing what she starts; and that her ability

to pay attention depends on the day. In addition, the ALJ specifically considered

multiple medical and non-medical records, including Dr. Gopal’s and Dr. Horton’s

psychological evaluations and Lindsey’s sister’s two reports. [AR 18, 20, 21, 73-85, 217-

235, 256-265, 561-65, 631-720, 1091-161.] Dr. Gopal’s findings included slow

psychomotor activity, generalized anxiety disorder, and insomnia, but otherwise, her

cognitive functions “are grossly intact” and that “[s]he can manage her funds.” [AR 561-

64.] Dr. Horton found that she was moderately limited in her ability to maintain

attention and concentration for extended periods and no social or adaptation

limitations. [AR 82-83.] The ALJ’s mental findings are corroborated by the medical

records which indicate that Lindsey suffers from anxiety and has moderate limitations

in concentration, persistence and pace.
                                             -5-
   USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 6 of 9


       The problem came about when the ALJ formulated the RFC and the hypothetical

questions to the VE. In his first hypothetical posed to the VE, the ALJ asked:

       [C]onsider an individual the claimant’s age, education, and work
       experience who could lift and/or carry and push and/or pull 20 pounds
       occasionally and 10 pounds frequently; who could stand and/or walk for
       about six hours in an eight-hour day, and who could never climb ladders,
       ropes, or scaffolds; occasionally climb ramps and stairs, balance, stoop,
       kneel, crouch, and crawl; who could tolerate occasional exposure to
       humidity and respiratory irritants such as fumes, odors, dust, gas, and
       poor ventilation; who could understand, remember, and carry out
       unskilled work.

[AR 62.] The issue is whether the bolded phrase above adequately captures Lindsey’s

“moderate difficulties with concentration, persistence, and pace.” While it is certainly

true that the words “concentration, persistence and pace” need not be explicitly

included in the ALJ’s hypothetical question, there must be some confidence that this

limitation was properly incorporated in the RFC and in the hypothetical question.

Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019). “[A]n ALJ must explicitly address

those limitations in the hypothetical unless one of three exceptions applies: (1) the

vocational expert was independently familiar with the claimant’s medical file; (2) the

hypothetical adequately apprised the vocational expert of the claimant’s underlying

medical conditions; or (3) the hypothetical otherwise accounted for the limitations using

different terminology.” Lanigan v. Berryhill, 865 F.3d 558, 565 (7th Cir. 2017). In other

words, “when an ALJ finds there are documented limitations of concentration,

persistence, and pace, the hypothetical question presented to the [VE] must account for

these limitations.” Winsted, 923 F.3d at 476; see also Lanigan, 865 F.3d at 565.
                                             -6-
   USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 7 of 9


       The best way to ensure the VE is aware of all the limitations is to include them in

the hypothetical question. In this case, at no other point during the hypothetical

questioning did the ALJ refer to Lindsey’s mental condition or direct the expert to

consider problems with concentration, persistence, and pace. Instead, the ALJ only

added physical limitations of decreased strength and occasional reaching. [AR 62-64.]

For the second hypothetical question, the ALJ asked: “consider the individual described

in the first hypothetical question, but make that sedentary work. That is[,] lift and/or

carry and push and/or pull 10 pounds occasionally and less than 10 pounds frequently;

stand and/or walk for about two hours in an eight-hour day.” [AR 62-63.] The third

hypothetical added “the individual using a cane for ambulation and can frequently

reach in all directions bilaterally.” [AR 63.] The fourth hypothetical altered hypothetical

three to “occasionally reach in all directions bilaterally.” Id. In the final hypothetical, the

ALJ removed “the need to use a cane for ambulation.” [AR 64.]

       The various hypotheticals posed to the VE did not account for the limitations in

concentration, persistence and pace that the ALJ found to exist in Lindsey.       This isn’t a

case where the ALJ simply used different language to express the limitations; he didn’t

account for the limitations at all. The only conceivable reference to those limitations is

the phrase that the hypothetical person “could understand, remember, and carry out

unskilled work.” But that description is too vague to leave me with a comfortable

feeling that the VE properly considered the extent of Lindsey’s mental deficiencies.



                                              -7-
   USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 8 of 9


What’s more, there is no evidence the VE was independently familiar with Lindsey’s

medical file or adequately apprised of her underlying medical conditions.

       In sum, after a review of the record, I find that the ALJ erred when he failed to

account for Lindsey’s mental limitation in his formulation of the RFC and the

hypothetical questions posed to the VE, and none of the exceptions apply. By failing to

include these limitations in hypotheticals, I cannot be confident that the limitations

were properly taken into consideration. Because I am remanding this case for the

reasons stated above, I need not discuss the remaining issues raised by Lindsey. She can

raise those issues directly with the ALJ on remand.

       There’s one more matter to address: Lindsey requests that this decision be

reversed and that she be immediately awarded benefits. However, an outright reversal

of the ALJ’s decision is not appropriate, because an award of benefits “is appropriate

only if all factual issues have been resolved,” Briscoe, 425 F.3d at 355, and where “the

record can yield but one supportable conclusion.” Campbell v. Shalala, 988 F.2d 741, 744

(7th Cir. 1993). However, “it may be that the evidentiary gap [can be] filled through

expanded testimony from the VE about his estimates or through some other showing

that there are a significant number of jobs in the economy” available to Lindsey given

her limitations. Chavez v. Berryhill, 895 F.3d 962, 970 (7th Cir. 2018). Therefore, the case is

remanded for further analysis and to resolve the factual issues.

                                         Conclusion

       For the foregoing reasons, the decision of the ALJ denying Laci Lindsey’s
                                              -8-
  USDC IN/ND case 3:19-cv-00846-PPS document 20 filed 01/19/21 page 9 of 9


application for Social Security disability benefits is REVERSED and REMANDED for

further proceedings consistent with this opinion.

      SO ORDERED on January 19, 2021.
                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                           -9-
